POLLEY, J.
This action is brought under the provisions of section 12, c. 296, Law's of 191*5; (section 6822, Code 1919), to enforce the collection of delinquent personal property taxes. The plaintiff is the county treasurer of Ziebach county. This county includes within its boundaries a portion of the unceded Cheyenne River Indian Reservation; an'd school district No. 3, as organized by the said county, is so situated that a part of it is within the said unceded Indian Reservation, while the remain*200der consists of ceded' lands. Defendant is a resident of that portion of said school district that is upon the unceded lands of the reservation, and the personal property on which the disputed tax was levied was also upon said unceded lands; -but the defendant is not a member of any Indian tribe, nor does the United States government appear to have furnished, or to have been in any manner interested in, the said personal property. Defendant does not question the right of the state to include the unceded lands within the organized county of Ziebach, nor the authority of said' county to levy and collect taxes for state and county purposes against the personal property on an Indian reservation. In fact defendant offered to pay that portion of his personal taxes that was levied for state and county purposes, but he contends that the county has no right to maintain a school on said reservation or to tax personal property thereon for school purposes; and whether or not the county -has this right is the sole question for determination on this appeal.
[1] Defendant cites numerous authorities in his brief, but, af-ter a painstaking examination. of such authorities, we fail to find anything in any of them that supports his position or that bears, even remotely, upon the question involved. The jurisdiction of the United States government over the Indians and the Indian lauds, or the Indians’ property, is in no wise involved. To levy and collect taxes on personal property situated on the reservation, but belonging to the whites, does not deprive the Indians of any of-their rights nor infringe upon the jurisdiction of the United States government.
[2] The trial court found as a fact that no schoolhouse had ever been erected, nor school maintained, in that part of the district that is upon the unceded lands; but this is not material. The location of a schoolhouse within a school district is governed by the convenience of the school, and is determined by the electors of the school district; but the taxability of personal property within a school district does not depend upon its nearness to or remoteness from a schoolhouse. From the fact that defendant is living on the unceded portion of the school district, it is apparent that that portion of the district is occupied, to some extent at least, by whites; and from that fact alone, in the absence of anyt-hing to the contrary, it will be presumed that school facilities *201are necessary. It is the policy of the state to establish school districts and to maintain schools wherever needed, and it is the duty of school officers of the various counties to carry out this policy.
[3] The state cannot tax Indian lands thal are held in trust by the United States nor the permanent improvements thereon, nor the personal property supplied to the Indians by the United States. 6 Ene. U. S. Sup. Ct. Rep. 936; United States v. Rickert, 188 U. S. 432, 23 Sup. Ct. 478, 47 L. Ed. 532. But property owned by persons other than Indians may be taxed by The state in which the reservation is located. 6 Enc. U. S. Sup. Ct. Rep. 956, 957; Wagoner v. Evans, 170 U. S. 588, 18 Sup. Ct. 730, 42 L. Ed. 1154; Thomas v. Gay, 169 U. S. 264, 18 Sup. Ct. 340, 42, L. Ed. 740; Maricopa & P. R. v. Arizona, 156 U. S. 347, 15 Sup. Ct. 391, 39 L. Ed. 447; Utah & N. R. v. Fisher, 116 U. S. 28, 6 Sup. Ct. 246, 29 L. Ed. 542. We believe it may foe said that the state may exercise any governmental function upon an Indian reservation within such state that does not interfere with the Indians or their property or the jurisdiction of the United States in maintaining order and administering the Indian affairs.
We believe the school board was acting within its authority when it included a portion of the unceded Indian reservation within the boundaries of said school district, and that defendant’s property was properly taxed for the maintenance of schools within the district.
The judgment appealed from is affirmed.-